EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd A. Benni on 07/18/2022.

The application has been amended as follows: 
1. (Previously Presented) A metal ion-nucleic acid nanoparticle, wherein the metal ion-nucleic acid nanoparticle is a nanoparticle having a spherical structure formed by assembly of metal ions with nucleic acids via coordination interaction, wherein the metal ions are Fe(II) ions.  
2. (Canceled)  
3. (Previously Presented) The metal ion-nucleic acid nanoparticles according to claim 1, wherein the metal ion-nucleic acid nanoparticle has a particle size of 5 to 3000 nm.  
4. (Currently Amended) A preparation method for the metal ion-nucleic acid nanoparticle according to claim 1, wherein the preparation method is: mixing an Fe(II) ion solution with a nucleic acid solution to obtain a mixture followed by vortex, heating, centrifugation, washing with water and resuspension to obtain the metal ion-nucleic acid nanoparticles.  
5. (Currently Amended) The preparation method according to claim 4, wherein a concentration of the Fe(II) ion in the mixture is 0.01-30 mM; a concentration of the nucleic acid in the mixture is 0.005-1.0 mM.  
6. (Currently Amended) The preparation method according to claim 4, wherein a molar ratio of the Fe(II) ion to the nucleic acid in the mixture is (1-100): 1.  
7. (Currently Amended) The preparation method according to claim 4, wherein a solvent used to prepare the Fe(II) ion solution and the nucleic acid solution is deionized water; the vortex is carried out for 0-60 s-the heating is carried out by metal bath heating; the heating is carried out at a temperature of 25-100 0C, the heating is carried out for 1-10 h; the centrifugation is carried out at a speed of 8000-15000 rpm, the centrifugation is carried out for 1-30 min-the centrifugation, washing with water and resuspension are carried out for 1 to 5 times. 
8. (Previously Presented) A multifunctional metal ion-nucleic acid nanoparticle, wherein the multifunctional metal ion-nucleic acid nanoparticle comprises the metal ion-nucleic acid nanoparticle according to claim 1 and an effector molecule.  
9. (Previously Presented) The multifunctional metal ion-nucleic acid nanoparticle according to claim 8, wherein the effector molecule is a drug molecule and/or a fluorescent tracer molecule.  
10. (Previously Presented) The multifunctional metal ion-nucleic acid nanoparticle according to claim 8, wherein the effector molecule is used in an amount of ranges from 1% to 60% relative to the metal ion-nucleic acid nanoparticle.  
11. (Currently Amended) A preparation method for the multifunctional metal ion-nucleic acid nanoparticle according to claim 8, wherein the preparation method is: adding an Fe(II) metal ion solution into a nucleic acid solution containing an effector molecule to obtain a mixture followed by vortex, heating, centrifugation, washing with water and resuspension to obtain the multifunctional metal ion-nucleic acid nanoparticles.  
12. (Currently Amended) The preparation method according to claim 11, wherein the preparation method comprises the following steps: (1) adding an Fe(II) ion solution to a nucleic acid solution containing an effector molecule such that a concentration of the Fe(II) ion is 0.01-30 mM, a concentration of the nucleic acid is 0.005-1.0 mM, and a molar ratio of the Fe(II) ion to the nucleic acid is (1-100):1; (2) vortexing the mixture for 0-60 s, and then heating the same in a metal bath at 25-100 C for 1-10 h; (3) centrifuging the mixture at a speed of 8000-15000 rpm for 1-30 min, washing it with water and resuspending the same l to 5 times to obtain the multifunctional metal ion-nucleic acid nanoparticle.  
13. (Previously presented) A drug delivery system comprising the metal ion-nucleic acid nanoparticle according to claim 1.  
14. (Previously presented) The drug delivery system according to claim 13, wherein the drug is an anti-tumor drug.  
15. (Previously presented) A biological detection reagent comprising the multifunctional metal ion-nucleic acid nanoparticle according to claim 8.  
16. (Canceled)  
17. (Previously presented) The metal ion-nucleic acid nanoparticle according to claim 3, the nucleic acid is a single-stranded DNA, a double-stranded DNA, a circular DNA, an RNA, or a combination of them.  
18. (Previously presented) The metal ion-nucleic acid nanoparticle according to claim 17, wherein the RNA is a siRNA or a miRNA.  
19. (Previously presented) The multifunctional metal ion-nucleic acid nanoparticle according to claim 9, the drug is an anti-tumor drug.  
20. (Previously presented) A drug delivery system comprising the multifunctional metal ion-nucleic acid nanoparticle according to claim 8, wherein the drug is an anti-tumor drug.  

Priority
	The U.S. effective filing date has been determined to be 04/03/2019, the filing date of the document PCT/CN2019/081244. Applicant's claim for a foreign priority date of, 10/30/2018, the filing date of document CHINA 201811277020, is acknowledged, however no English translation of the foreign priority document has been provided, and therefore 112(a) support cannot be verified.

Response to Arguments:
	Applicant's Remarks filed 06/13/2022 have indicated that “an English language translation of the priority CN 201811277020 as part of this response.” (p. 5, item 2).
	The examiner acknowledges Applicants filed English language translation of the priority CN 201811277020, however, 37 C.F.R. 1.55(g)(4) requires that “If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate.” The examiner does not see the required statement that the translation of the certified copy is accurate, and therefore fails to comply with the requirements of 37 C.F.R. 1.55(g)(see MPEP §210-II). Applicants are not required to perfect priority to the document CHINA 201811277020 as no intervening prior art references have been cited, however should Applicants wish to perfect such priority Applicants must comply with the requirements of 37 C.F.R. 1.55(g).

Rejoinder of Withdrawn Claims
	Claim 1, 3, 8-10, 13-14, 17, 19 and 20 are allowable. Claims 4-7, 11-12, 15, and 18 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 11/26/2021, is hereby withdrawn and claims 4-7, 11-12, 15, and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amended the claims to require a metal ion-nucleic acid nanoparticle wherein the metal ions are Fe(II) ions (instant claim 1) and argued that “the metal ions are directly coordinated with the nucleic acids without any other media” (Remarks, p. 6, item 6, lines 9-10). The claims have been amended around the prior art rejections and the examiner finds no other reference(s) that suggest the claimed structure of spherical nanoparticles produced from the claimed Fe(II)-nucleic acid coordination compounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868. The examiner can normally be reached M-F, 8-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                                                                                                                                                                                                        


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619